Citation Nr: 0218594	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  01-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to 
reopen the claim of service connection for a psychiatric 
disorder, to include post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 RO decision that denied 
service connection for PTSD.  The veteran subsequently 
disagreed with the decision.  

In March 2000, the veteran appeared at the RO and 
testified at a video-conference hearing conducted by 
another Member of the Board sitting in Washington, D.C.  

In an October 2000 Remand, the Board noted that, although 
the veteran offered testimony on the issue of service 
connection for PTSD, the Board did not have jurisdiction 
to decide the issue on the merits at that time.  

Thus, the Board sent the case back to the RO for issuance 
of a Statement of the Case (SOC) and an opportunity for 
the veteran to perfect his appeal as to the PTSD issue 
with the filing of a timely Substantive Appeal.  

In issuing the SOC, the Board directed that the RO 
consider the new and material regulations as appropriate, 
given that the veteran's claim of service connection for 
PTSD had previously been denied on several occasions.  

In November 2000, the RO issued the veteran an SOC in 
which it determined that new and material evidence had not 
been submitted to reopen a claim of service connection for 
PTSD.  

In December 2000, the veteran perfected his appeal as to 
the PTSD issue with the filing of a timely Substantive 
Appeal.  

In September 2002, the veteran testified at a hearing at 
the RO before the undersigned Member of the Board, who has 
been designated to make the final disposition of this 
proceeding for VA.  

Subsequently, the case was returned to the Board for the 
purpose of appellate review.  



FINDING OF FACT

In an unappealed February 1993 rating decision, the RO 
denied the veteran's claim of service connection for PTSD; 
the evidence received since the February 1993 
determination by the RO includes evidence which is not 
cumulative or redundant of evidence previously considered 
and is so significant that it must be considered in order 
to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder to 
include PTSD.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  

The Board will assume for the purposes of this decision 
that the liberalizing provisions of the VCAA are 
applicable to the veteran's claim to reopen.  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 
2000, the amended definition of new and material evidence, 
to be codified at 38 C.F.R. § 3.156(a), is not 
liberalizing.  It applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim to reopen, which was received before that 
date in March 1998.

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the present case, the veteran's claim of service 
connection for PTSD was previously denied by the RO in a 
February 1988 rating decision, on the basis that there was 
no diagnosis of PTSD.  

Although the veteran perfected an appeal with regard to 
this decision and the Board subsequently reviewed and 
remanded the case to the RO in March 1989, September 1990 
and May 1992, the veteran withdrew his appeal in March 
1993.  

During the pendency of that appeal, the RO denied the 
veteran's claim of service connection for PTSD in a 
February 1993 rating decision, on the basis that there was 
no verification of a stressor which would support a 
diagnosis of PTSD.  (The RO also held that there was no 
new factual basis which could overturn a prior Board 
decision that denied service connection for a psychiatric 
disorder including PTSD; that Board decision was in 
September 1983).  

Thus, the RO's February 1993 rating decision is considered 
final, with the exception that the claim may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the RO's February 1993 rating decision, which 
denied the veteran's claim of service connection for PTSD.  
As such, the Board will consider evidence submitted since 
this RO determination in order to determine whether that 
evidence is new and material to reopen the veteran's 
claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

When the RO denied the claim of service connection for 
PTSD in February 1993, it had considered the veteran's 
service medical records, VA records (examinations, 
outpatient records, and hospital records), private medical 
reports, and hearing testimony.  

The service medical records show no complaints, clinical 
findings, or diagnosis of a psychiatric disorder.  

The VA records show that the veteran was hospitalized from 
May to September 1980 and was diagnosed with chronic 
depressive-hyperanxiety disorder.  While hospitalized, he 
underwent a compensation examination (on which there was 
no mention of Vietnam) and was diagnosed with depression, 
chronic, with possible paranoid ideation.  

The outpatient records from October 1980 to March 1981 
show treatment for problems involving violence at home, 
sleeping difficulties, difficulty coping and evidence of 
paranoid thinking.  

In an October 1982 letter, a Vet Center therapist 
indicated that the veteran had participated in PTSD "rap" 
sessions.  From July to August 1982, the veteran was 
hospitalized after he "broke down" on his job.  He 
indicated in part that the job recalled Vietnam 
experiences.  His diagnoses were those of generalized 
anxiety disorder, alcohol abuse (in remission), and 
atypical personality disorder.  

An outpatient record dated in December 1982 indicates that 
the veteran had received treatment since February 1981 for 
various symptoms (to include hostility and paranoid 
ideation) that were noted to have been complicated and 
exacerbated by Vietnam.  

Further VA records show that, in a June 1983 psychological 
report by A. Zamosky, Ph.D., the veteran reported burying 
bodies with his tractor and engaging in some combat while 
in Vietnam.  He diagnosed the veteran with a 
schizoaffective disorder, as well as PTSD related to 
military service in Vietnam.  

The outpatient records dated in 1983 note continuing 
therapy with Dr. Zamosky.  In an August 1984 psychology 
note, a clinical psychologist, who had been seeing the 
veteran for individual therapy since the departure of Dr. 
Zamosky, diagnosed the veteran with schizoaffective 
disorder and PTSD related to military service (with 
psychosocial stressors related to service).  

In a Social and Industrial Survey conducted in August 
1984, a social worker felt that the veteran's present 
dysfunctional patterns directly related to his inability 
to exist in a world removed from his Vietnam experience.  

On a September 1984 compensation examination, the veteran 
was diagnosed with schizoaffective disorder, with severe 
psychosocial stressors noted as military related.  The 
outpatient records dated from 1984 to 1988 show continual 
treatment in the mental hygiene clinic.  

In October 1989, the veteran underwent two VA compensation 
examinations:  on the first, he was diagnosed with 
schizoaffective disorder (depressed), PTSD (chronic, 
moderately severe), and alcohol abuse (in remission); and 
on the second, he was diagnosed with the same except for 
PTSD, about which the examiner stated that he did not 
merit a separate diagnosis.  

In October 1990, the veteran underwent another 
compensation examination by different doctors:  one report 
shows that his diagnoses were those of schizophrenia 
(chronic, undifferentiated) and PTSD; another report shows 
that his diagnoses were those of PTSD and psychotic 
disorder (not otherwise specified).  A September 1991 PTSD 
clinical team initial intake report indicates that the 
veteran presented with symptoms of PTSD.  

The private medical reports, considered by the RO in 
February 1993, show that, in July 1975, the veteran was 
hospitalized for an ulcer condition.  The records at that 
time indicate that he had domestic problems and diagnoses 
of situational depression and anxiety state.  

In March 1980, the veteran underwent a psychiatric 
evaluation (on which there was no discussion of Vietnam 
experiences).  He was diagnosed with explosive personality 
disorder and rule out paranoid state.  On the report, the 
examiner noted that the veteran had first been seen in 
1972 for hostility, irritability and an inability to cope.  

In a September 1981 statement, Robert Ard, M.D., indicated 
that he first treated the veteran in March 1967 for a 
nervous condition that the veteran related had existed 
since he sustained an injury in service.  In a November 
1983 psychiatric evaluation for Social Security disability 
purposes (during which there was no discussion of Vietnam 
experiences), John Guehl, M.D., diagnosed the veteran with 
schizophrenia, chronic, paranoid type with some catatonic 
features.  

In regard to hearing testimony, at a March 1982 RO 
hearing, the veteran described his job in Vietnam (to 
include burying bodies) and his difficulties following 
service (to include flashbacks, nightmares, and sleeping 
problems).  At an October 1982 Board hearing, his 
testimony was similar, and it was corroborated by a friend 
who served in Vietnam with the veteran.  

The evidence received since the February 1993 RO decision 
includes VA outpatient records dated from 1996 to 1998, 
statements dated in September 1999 and November 2000 from 
Luis Rodriguez, M.D. and hearing testimony in September 
2002.   

The VA outpatient records show treatment (individual 
counseling) in 1998 for severe and chronic PTSD, 
compounded by bipolar disorder.  A March 1998 record 
indicates that the onset for both PTSD and bipolar 
disorder was in Vietnam.  

In a September 1999 statement, Dr. Rodriguez, a 
psychiatrist, indicated that, since January 1997, he had 
treated the veteran who had been diagnosed as a chronic 
schizophrenic, paranoid type.  He stated that it was 
difficult to make a clear connection between the veteran's 
military service and his schizophrenic disorder, but that, 
in his opinion, the veteran's combat experiences and the 
marked change from being a "model soldier" to an inability 
to manage life after discharge were connected.  

In November 2000, the doctor opined that the veteran was 
suffering from a schizophrenic disorder, with PTSD as a 
direct result of his Vietnam experiences.  

At his hearing in September 2002, the veteran testified 
that, while stationed in Vietnam, his base camp had 
received hostile fire; that he served as a heavy equipment 
operator, in part collecting and burying dead bodies of 
Vietcong in pits; and that, on one particular occasion, he 
received incoming fire when seated upon his equipment and 
someone (by the name of Ashby) next to him was hit.  

The veteran said that he also served guard duty at his 
camp, worked at clearing mines near his compound and went 
out on a patrol lasting weeks.  He also described one 
particular excursion into Cambodia, in which he drew 
sniper fire and was one of three loaders (i.e., his heavy 
equipment) that returned.  He said that, immediately upon 
leaving the military and Vietnam, he had experienced 
psychiatric problems.  

It is noted that for the purpose of establishing whether 
new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is 
to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the 
Court held that the prior holdings in Justus and Evans 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  The 
testimony of the veteran was not previously before the RO 
in February 1993.  

In regard to the evidence submitted since the February 
1993 RO decision, the Board finds that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at 
the time of the February 1993 RO decision or cumulative or 
duplicative of the evidence previously of record.  Also, 
the additional medical evidence shows current diagnoses of 
psychiatric disorders (including PTSD, bipolar disorder, 
and schizophrenia) that appear to be related to the period 
of the veteran's military service.  

Furthermore, as the testimony of the veteran is presumed 
credible, it appears that his current psychiatric 
disorders to include PTSD are attributable to his period 
of service.  

Thus, the Board finds that new and material evidence has 
been submitted since the February 1993 RO decision that 
denied service connection for PTSD, and that the claim is 
reopened.  

The Board notes that it is undertaking additional 
development on the veteran's reopened claim of service 
connection for a psychiatric disorder to include PTSD, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (see 38 C.F.R. § 19.9(a)(2)(2002)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (see 38 C.F.R. § 20.903 
(2002).)  

After giving the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing the now reopened claim.  






ORDER

As new and material evidence has been received to reopen a 
claim of service connection for a psychiatric disorder to 
include PTSD, the appeal to this extent is allowed, 
subject to further action as discussed hereinabove.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

